I concur in the result. I think the court should have given article 717, Penal Code, in charge. I think the evidence raises the issue of abandonment of the difficulty by deceased. The facts are in some obscurity and it is difficult to form from the record a definite and precise idea of the movements of the respective parties. However, the testimony of the witness Sims and probably others does in my opinion raise the issue of abandonment, although it must be confessed that the evidence on this issue is not strong. I think the charge on abandonment is subject to the objections pointed out in the opinion. *Page 245